Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 1 of 12 PageID #: 464




               IN THE DISTRICT COURT OF EASTERN MISSOURI
                        UNITED STATES OF AMERICA

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          ) Cause No. 4:19-Cr-00207-HEA
Vs.                                       )
                                          )
TRAVIS BROEKER,                           )
                                          )
       Defendant.                         )


          DEFENDANT’S MOTION FOR JUDGMENT OF ACQUITTAL
              OR, IN THE ALTERNATIVE, FOR A NEW TRIAL
           AND MEMORANDUM OF LAW IN SUPPORT THEREOF

       COMES NOW, Matt Sander, Attorney at Law, and on behalf of Defendant

respectfully moves this Honorable Court to enter an order for a judgment of acquittal on

the “resulting in death” element of Count I, pursuant to Federal Rule of Criminal

Procedure 29 or, in the alternative, for a new trial on all Counts, pursuant to Federal Rule

of Criminal Procedure 33.

                                    BACKGROUND

       During trial, at the close of the government’s case, Mr. Broeker moved for

acquittal on the grounds that no evidence had been presented by the government to

support the “resulting in death” element to Count I. The Court denied Defendant’s

motion at that time, and Mr. Broeker hereby renews it in order to further preserve his

argument. On September 17, 2020, after several hours of deliberation and posing several

questions to the Court, the jury returned a guilty verdict on Counts I and II, along with

the “resulting in death” element on the special verdict director for Count I. Within

                                             1
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 2 of 12 PageID #: 465




fourteen days of the verdict, Defendant requested, and this Court granted, an additional

two weeks to file post-trial motions. Defendant files these motions within that extension

of time previously granted by the Court.

                                       ARGUMENT

       “If the jury has returned a guilty verdict, the court may set aside the verdict and

enter an acquittal.” Fed. R. Crim. P. 29(c)(2). The court on the defendant’s motion must

enter a judgment of acquittal of any offense for which the evidence is insufficient to

sustain a conviction. Fed. R. Crim. P. 29(a). A motion for judgment of acquittal should

be granted only where the evidence, viewed in the light most favorable to the

government, is such that a reasonably minded jury must have a reasonable doubt as to the

existence of any of the essential elements of the crime charged. United States v. Mundt,

846 F.2d 1157, 1158 (8th Cir. 1988). Here, the verdict must be set aside because

insufficient evidence was presented at trial to establish that the drugs allegedly sold by

Mr. Broeker in Count I of the indictment caused the death of T.Z.

       Alternatively, “[u]pon the defendant’s motion, the court may vacate any judgment

and grant a new trial if the interest of justice so requires.” Fed. R. Crim. P 33(a). A

district court is granted broad discretion in considering a motion for new trial. See United

States v. Campos, 306 F.3d 577, 580 (8th Cir. 2002). A district court may “weigh the

evidence, disbelieve witnesses, and grant a new trial even where there is substantial

evidence to sustain the verdict.” Id. (internal quotation marks and citation omitted). To

this end, the evidentiary standard of review for new trials differs from the standard that is

applied in a motion for judgment of acquittal.

                                              2
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 3 of 12 PageID #: 466




       When a motion for new trial is made on the ground that the verdict is contrary to
       the weight of the evidence, the issues are far different from those raised by a
       motion for judgment of acquittal. The question is not whether the defendant
       should be acquitted outright, but only whether he should have a new trial. The
       district court need not view the evidence in the light most favorable to the verdict;
       it may weigh the evidence and in so doing evaluate for itself the credibility of the
       witnesses. If the court concludes that, despite the abstract sufficiency of the
       evidence to sustain the verdict, the evidence preponderates sufficiently heavily
       against the verdict that a serious miscarriage of justice may have occurred, it may
       set aside the verdict, grant a new trial, and submit the issues for determination by
       another jury. This authority should be exercised sparingly and with caution;
       nevertheless, the trial court has wide discretion in deciding whether to grant a new
       trial in the interest of justice.

United States v. Lincoln, 630 F.2d 1313, 1319 (8th Cir. 1980).

       An improper statement by a prosecutor during closing argument may mandate a

new trial. Id. A new trial is not required unless it would be so gross as probably to

prejudice the defendant. See United States v. Splain, 545 F.2d 1131, 1135 (8th Cir. 1976).

The defendant would be deemed prejudiced only if the jury verdict could have been

affected by the argument. Lincoln at 1321-1322. One important factor to consider in

determining whether a closing argument is so prejudicial to require reversal of the

conviction is the amount of evidence indicating defendant's guilt. Splain at 1135. …[I]f

the evidence of guilt is weak or tenuous, the existence of prejudice is more easily

assumed. Id. The prosecutor, as a representative of the Government in a criminal trial,

must never lose sight of his duty to secure justice, to seek acquittal of the innocent and

conviction of the guilty. Id. While he may prosecute vigorously, he must do so fairly.

Id.




                                              3
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 4 of 12 PageID #: 467




         Here, the Court should sustain Mr. Broeker’s motion for a new trial because 1) the

weight of the evidence does not support a conviction, 2) the Government’s improper

closing argument was improper and unfairly prejudiced the jury, and 3) several of the

COVID-19 procedural changes to the jury trial process hindered defense counsel’s ability

to effectively represent Mr. Broeker.

   I.       THE GOVERNMENT DID NOT PRESENT SUFFICIENT EVIDENCE
            TO CONVICT MR. BROEKER OF THE “RESULTING IN DEATH”
            ELEMENT OF COUNT I.

         The Court should enter a judgment of acquittal because, even taken in the light

most favorable to the government, there was insufficient evidence at trial to establish

beyond a reasonable doubt that T. Z.’s death resulted from the use of fentanyl distributed

by Mr. Broeker. To be sure, the government presented an impressive number of

witnesses with distinguished resumes. However, the actual substance of the witnesses’

testimony can be boiled down to whether fentanyl was distributed by Mr. Broeker to

T.Z., and whether T.Z. died from the use of fentanyl. None of the witnesses could testify

as to whether the drugs causing T.Z.’s death were the same substance(s) allegedly sold to

T.Z. by Mr. Broeker. Nor did the government present any physical or documentary

evidence establishing such a nexus. Because no evidence was presented to prove that the

fentanyl distributed by Mr. Broeker was the same fentanyl that caused T.Z.’s death, no

reasonable jury could find Mr. Broeker guilty of the death element to Count I beyond a

reasonable doubt.

   II.      ALTERNATIVELY, MR. BROEKER SHOULD BE GRANTED A NEW
            TRIAL PURSUANT TO RULE 33.


                                              4
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 5 of 12 PageID #: 468




       In the event the Court denies Mr. Broeker’s motion for judgment of acquittal, the

Court should grant his motion for a new trial for three reasons: 1) the cumulative weight

of the evidence does not support a judgment of guilt, 2) the government’s closing

argument was improper and unfairly prejudiced the jury, and 3) the procedures utilized

for COVID-19 safety precautions resulted in unfair trial practices that unfairly prejudiced

the outcome of Mr. Broeker’s case.

   A. The Weight of the Evidence Does Not Support a Conviction.

       Assuming that the evidence, viewed with all inferences in the government’s favor,

was sufficient for a reasonable jury to find guilt beyond a reasonable doubt, the verdict

was nonetheless against the cumulative weight of that evidence. The Court is permitted

to assess the credibility of each witness and is not required to view the evidence in the

light most favorable to the government in deciding a Rule 33 motion for a new trial.

Considering the totality of the evidence, the following points become clear:

   1) None of the expert witnesses presented any evidence linking the drugs allegedly

       sold by Mr. Broeker to the drugs causing T.Z.’s death.

   2) None of the government’s witnesses testified that they could exclude the

       possibility that T.Z. obtained the drugs causing his death from someone besides

       Mr. Broeker.

   3) None of the government’s witnesses presented evidence linking the drugs in the

       rubber ball to the capsules Mr. Broeker allegedly sold to T.Z.

   4) Testimony by the government’s witnesses during cross examination demonstrated

       that T.Z. had access to other sources of drugs besides Mr. Broeker.

                                             5
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 6 of 12 PageID #: 469




   5) Testimony by the government’s witnesses during cross examination demonstrated

       that T.Z. had access to alternative communication methods, such as Facebook

       messenger, that did not require T.Z. to use his cellphone.

   6) Testimony by the government’s witnesses during cross examination demonstrated

       that several electronic devices were present in the common area of the home

       where T.Z. resided, and that those devices were not searched for communication

       involving drug activity.

   7) Testimony by the government’s witnesses during cross examination demonstrated

       that several hours of T.Z.’s whereabouts were unaccounted-for on the night prior

       to his death.

   8) Testimony by the government’s witnesses during cross examination demonstrated

       that Joseph Fedke located and confiscated the only evidence of drugs linked to Mr.

       Broeker, and that those drugs remained inaccessible to T.Z. at the time of his

       death.

   B. The Government’s Closing Argument was Improper.

       Independent of any other deficiencies, the argument presented by the

Government at the close of all evidence unfairly prejudiced the jury and mandates a new

trial. During its closing argument, the government presented facts not in evidence to

connect the drugs in the rubber ball on T.Z.’s nightstand with the drugs allegedly sold to

T.Z. by Mr. Broeker. Specifically, the government stated at close that T.Z. removed

drugs from the capsules allegedly sold by Mr. Broeker, that T.Z. used some of the drugs

he obtained from Mr. Broeker, and that T.Z. placed the rest of the drugs he removed from

                                             6
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 7 of 12 PageID #: 470




those capsules in the rubber ball later found on T.Z.’s nightstand. Absolutely no

evidence was presented at trial to support these facts. The government relied heavily on

these facts during its close, all the while knowing that no testimony was adduced to

support them. In finding Mr. Broeker guilty of the death, the jury must have relied on

these facts because they were the only connection presented by the government linking

the sale to the death. And in a case such as this, where there was no evidence presented

to link the drugs sold to a resulting death, the jury’s reliance on the government’s

improper statement is highly prejudicial. Not only should this prosecutorial behavior be

discouraged, but Mr. Broeker should also be given a new trial with a jury that is not

influenced by this improper argument.

   C. The Special Court Procedures Implemented for COVID-19 Resulting in
      Unfair Trial Practices that Prejudiced Mr. Broeker’s Case.

       Due to the ongoing COVID-19 pandemic, the Court enacted many new procedures

with the intention of preventing the spread of disease during the course of a jury trial.

While Mr. Broeker was willing to comply with new procedural changes to have his day

in Court, he had no way to foresee how such changes would unfairly hinder his defense.

Changes included, but were not limited to, 1) the use of plexiglass dividers between

Attorney Mark Byrne, Defendant Travis Broeker, and Attorney Matt Sander, 2) the

requirement of the use of facemasks by all parties, counsel, witnesses, jurors, and court

personnel, 3) the preclusion of virtually all efforts to approach witnesses or the bench, 4)

the preclusion of the attorneys’ ability to leave the vicinity of the podium during witness

testimony, 5) the inability for attorneys to see all jurors while questioning witnesses, 6)


                                              7
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 8 of 12 PageID #: 471




the inability for attorneys to present physical exhibits to witnesses, 7) the inability for

attorneys to conduct argument outside the presence of the jury, and 8) bifurcated and

abridged voir dire.

       This list is not meant to be exhaustive. It is merely a list of the most important

changes that, upon reflection, undoubtedly affected the fairness of Mr. Broeker’s trial.

And while these changes effected both parties in the presentation of their cases, there are

vast differences in the structure of a prosecution and a defense. The right to a fair trial

also lies with Mr. Broeker, who as a criminal defendant, is entitled to many

Constitutional rights not belonging to the government. And because personal liberty is

affected by the outcome in criminal cases, fairness is crucial at all levels of the trial,

including the implementation of procedural changes.

       While this list does not include all the factors impacted by procedural changes,

below are specific examples where COVID-19 protocols affected the fairness of Mr.

Broeker’s trial:

   1) Attorney Sander, who was working close with Attorney Byrne throughout Mr.

       Broeker’s case, was effectively precluded from communicating with Attorney

       Byrne throughout the first day of trial due to the use of plexiglass and prescribed

       seating arrangements. Nobody at the defense table was allowed to sit across from

       each other, or next to one another, due to the arrangement of the plexiglass. As

       such, communication among the personnel at the defense table was impossible

       during the first day of trial, and significantly hindered thereafter. The

       government’s table, although separated from side to side, was permitted to arrange

                                               8
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 9 of 12 PageID #: 472




     themselves across from one another, without the separation of plexiglass. Thus,

     they were not subject to the same restrictions as the defense table, and the

     government personnel possessed a communication advantage throughout the trial.

  2) The use of facemasks by jurors severely hindered defense counsel from reading

     the facial expressions of jurors throughout the case. This is something that is

     crucial to the implementation and adjustment of trial strategy, and hindered

     defense counsel’s ability to make fully-informed strategy decisions.

  3) The seating arrangements of the jury and restriction of attorney movement during

     cross examination prevented defense counsel from seeing the jurors’ reactions to

     witness testimony. Again, this hindered defense counsel’s ability to adjust trial

     strategy.

  4) The use of facemasks by witnesses prevented jurors from fully evaluating the

     credibility of witnesses. Facial expressions contain a great deal of their own

     communication, and when a case involves many government witnesses and no

     defense witnesses, the ability of jurors to weigh credibility is paramount.

  5) The use of facemasks by attorneys hindered defense counsel’s ability to

     communicate disbelief and other expressions when cross examining witnesses.

     Facial expression plays a much bigger role in cross examination than on direct,

     due to the leading nature of the questions and hostility of witnesses. Defendant

     was subject to a greater disadvantage than the government in this regard.

  6) The inability of defense counsel to approach witnesses during cross examination

     detracted from the ability to effectively impeach government witnesses. Due to

                                           9
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 10 of 12 PageID #: 473




       movement restrictions, witnesses were separated from their cross examiner by

       twenty feet of space and several large pieces of furniture. The ability to approach

       a witness and confront them with physical evidence of their dishonesty is crucial

       to effective cross examination. Because this was not allowed, it created a

       disadvantage for the defendant.

   7) The disfavor of sidebar was many times a disadvantage for Mr. Broeker. The first

       example coming in voir dire, when defense counsel asked to approach the bench

       regarding a government objection. At that time, defense counsel’s request was

       denied, and the Court admonished defense counsel both for the request itself and

       for the questions posed during voir dire. Ordinarily this could be handled at

       sidebar, outside the presence of the jury. But because this was done in open court,

       it undoubtedly affected the jurors’ credibility determination of defense counsel,

       potentially throughout the entire trial. The same applies to arguments made over

       the government’s innumerable objections, many of which likely influenced the

       jury in improper ways.

       In sum, the right to trial lies with the defendant. And while Mr. Broeker was

willing to attempt a trial during COVID to have his day in court, he is still entitled to a

fair trial no matter the circumstances. While many of the COVID changes were

anticipated and adjusted-for in preparation of this case, there were simply too many

factors to consider to fully understand what impact new procedures would have on his

trial. And as seen above, trying Mr. Broeker’s case with these new procedures placed

him at an unfair disadvantage that likely prejudiced the outcome in his case.

                                              10
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 11 of 12 PageID #: 474




                                     CONCLUSION

       For the foregoing reasons, Mr. Broeker respectfully requests the Court grant his

Motion and enter a judgment of acquittal on the “resulting in death” element in Count I.

In the alternative, Mr. Broeker requests the Court order a new trial on all counts.

       WHEREFORE, Defendant hereby moves for judgment of acquittal, a new trial,

and any other relief this Honorable Court deems just and proper.



                                                  Respectfully Submitted,

                                                  FISCHER & BYRNE, L.L.C.

                                                  /s/ Matt Sander
                                                  ______________________________
                                                  MATT SANDER, #70344MO
                                                  7751 Carondelet Ave., #202
                                                  Clayton, MO 63105
                                                  (314)231-0777 Office
                                                  (844)273-9163 Fax
                                                  matt@fischerandbyrne.com




                                             11
Case: 4:19-cr-00207-HEA Doc. #: 150 Filed: 10/15/20 Page: 12 of 12 PageID #: 475




                                CERTIFICATE OF SERVICE

        The above-signed certifies that a copy of the foregoing was served via electronic
filing to the United States District Court of Eastern Missouri on this 15th day of October,
2020.




                                            12
